Detailed Office Action
The communication dated 5/19/2022 has been entered and fully considered.
Claims 1-6, 8, 10-16, 18, and 19 are pending with claims 10-16, 18, and 19 withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification recites Hematocecus (pluvialis), however, the Office believes the applicant misspelled the species and meant the microalgae species “Haematococcus pluvialis” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 4 the applicant claims Hematocecus (pluvialis), however, the Office believes the applicant misspelled the species and meant the microalgae species “Haematococcus pluvialis”.  

Election/Restrictions
Applicant’s election without traverse of  Group I in the reply filed on 5/19/2022 is acknowledged.
Applicant’s election of Group I in the reply filed on 5/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
The Examiner interprets the term “cultivated” as the source of the microalgae or the product by process for obtaining the microalgae.  The Examiner finds it non-limiting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 7,041,471 LINDEN et al., hereinafter LINDEN, as evidenced by Haematococcus algae meal as a source of natural astaxanthin for aquaculture feeds by DORE et al., hereinafter DORE
As for claims 1-4 and 6, LINDEN discloses a composition comprising Haematococcus pluvialis which is the microalgae.  LINDEN states that it is a green algae [col. 4 line 66].   Haematococcus pluvialis appears to be the genus of instant claim 4 which the applicant states is a red microalgae [col. 5 lines 7-10].  The cysts formed by Haematococcus pluvialis are red [pg. 2 par. 2].  Therefore based upon the claims the Examiner interprets it as a red microalgae.  
LINDEN discloses the composition comprises iron sulfate [col. 5 lines 7-10].
Claims 1- 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. 2009/0162919 RADAELLI et al., hereinafter RADAELLI.
As for claims 1-4 and 6 RADAELLI disclosing an aqueous composition comprising microalgae [claim 1].  There is iron sulfate present [claim 7] which is one of the claimed mordants.  The microalgae can be a red microalgae Dunaliella [claim 16].  The microalgae is a monoculture [claim 11].
As for claim 5, the microalgae can be present at 1% or greater which falls within the claimed range.  The composition can also be 1-10% biomass [claim 11] which falls within the claimed range and is a monoculture [claim 10]
As for claim 8, RADAELLI disclose the presence of chitosan or clay [claim 22] which are both thickening agents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2010/0313362 discloses a henna ink made with dried microalgae and a mordant.
U.S. 2011/0303375 is a paper composition comprising microalgae. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748